Citation Nr: 1116082	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-46 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder claimed as rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  During service, the Veteran experienced skin rashes and lesions due to diagnosed crabs, gonorrhea, ringworm, candida, and blisters; such disorders or symptoms of disorders were not chronic during service.

2.  The Veteran has not experienced continuous rash symptomatology since service.

3.  The Veteran currently does not have a skin disability.  


CONCLUSION OF LAW

A skin disorder, including rash, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in March 2009 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim . In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required because the competent medical evidence that is of record is sufficient to decide the claim.  The evidence of record reflects that the Veteran does not have a current disability of the skin, including an opinion that the Veteran's currently diagnosed pruritus NOS is a non-skin disorder, and opinion evidence that the currently diagnosed disorder is not associated with any skin disorder experienced during service.  38 U.S.C.A. § 5103A(d)(2).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the service connection claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Service Connection for Skin Disorder

The Veteran essentially contends that, during service, he developed rashes due to exposure to carbon tetrachloride during service, that he experienced this disorder over the years since service, and that he currently has such a disorder.

After a review of all the evidence of record, lay and medical, the Board finds that a preponderance of the evidence is against service connection for a rash disorder.  The Board finds that, while the Veteran experienced acute skin disorders during service, the weight of the evidence demonstrates that these skin disorders were not chronic during service, including no chronic symptoms during service, were not present upon discharge from service, were not continuous after service, and in-service skin disorders are unrelated to the Veteran's currently diagnosed pruritus NOS disorder.

The Board finds that the Veteran experienced skin disorder symptomatology during service that was not chronic.  In an October 1969 service treatment record, service examiners treated the Veteran for a rash in the penile region, with small sores, possibly caused by crabs.  In a December 1971 service treatment record, service examiners reported treating the Veteran for rash on the feet and ringworm on the left forearm.  In a March 1971 service treatment record, the Veteran reported blisters on both feet, and was provided with shower shoes.  In March 1972 service treatment records, service examiners indicated treating the Veteran twice over a weeklong period for a chancre on the penis, diagnosed as gonorrhea.  In September 1973, the Veteran sought treatment for a skin disorder of the penis, and the service examiner diagnosed possible candida.  

Although the Veteran experienced symptoms of multiple skin disorders during service, the Board finds that the in-service skin disorders were not chronic in nature.  The Veteran did not seek subsequent treatment for symptomatology of any of the above-noted disorders after the initial visits noted in the previous paragraph.  Moreover, in the January 1974 service discharge medical record, the service examiner noted that the Veteran's skin was normal at the time of examination.  

In addition, in a January 2009 statement, the Veteran claimed that he developed a current rash disorder due to in-service exposure to carbon tetrachloride, a chemical used as a refrigerant or a cleaning agent.  The Board does not find this assertion to be credible.  The service treatment records included in the claims file contain no report of treatment for a disorder caused by carbon tetrachloride either before or after service.  

A service personnel record, specifically a Report of Separation from Active Duty (DD Form 214), states that the Veteran's military occupational specialty (MOS) was that of a light weapons infantryman.  Considering the Veteran's MOS, the Veteran would not have used carbon tetrachloride during service, except to possibly clean his weapon.  

In addition, the Board notes that most of the Veteran's in-service skin disorders involved the groin, genitals, or feet.  Currently, post-service treatment records indicate that the Veteran reported itching in the lower abdomen, genitals and hands.  The Veteran has not explained how he would develop a skin disorder of the groin or abdomen through exposure to carbon tetracholoride as that chemical, when properly used, would never come in contact with those body parts.  Considering minimal of carbon tetrachloride during service, the lack of a treatment evidence indicating a diagnosed skin disorder related to such exposure, and the fact that the body parts supposedly affected by the Veteran's claimed rash disorder do not correlate to parts of the body that would have been exposed to carbon tetrachloride use in service, the Board finds that the Veteran's statement that he developed a skin disorder due to in-service exposure to carbon tetrachloride lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).

The Board finds that the Veteran has not experienced continuous symptomatology of a skin disorder since service.  In a November 2009 statement, the Veteran reported that he had developed his current rash in service and had experienced the disorder throughout the years.  The Board does not find this statement to be credible.  In a November 2008 VA treatment record, the Veteran reported that he had rashes which were not continuous in nature, but instead would "come and go" for several years.  Reviewing the treatment evidence of record, in a June 2005 VA treatment record, detailing the results of a physical examination, VA examiners found no rashes.  Subsequently, in a January 2006 VA treatment record, detailing the results of another physical examination, a VA examiner again noted no lesions or abrasions.  The first treatment record included in the claims file indicating current treatment for a rash is dated July 2008.  As the VA treatment records indicate that the Veteran did not have a rash in either June 2005 or January 2006, and the first treatment record noting any sort of rash is dated July 2008, the Board finds that the Veteran did not have continuous rash symptomatology since service.   

Finally, the evidence indicates that, although the Veteran experienced some symptomatology of a skin disorder during the pendency of this appeal, the Veteran does not currently have a skin disability.  Rashes are classified by VA as skin disorders.  38 C.F.R. § 4.118 (2010).  As noted above, the Veteran's rashes during service were not chronic.  In a January 2008 VA treatment record, VA examiners treated the Veteran for rashes on lower abdomen, genital area, and hand.  In an August 2008 VA treatment record, VA examiners again treated for rashes, noting follicular-based papules on the thighs, buttocks, and groin in their report.  The diagnosis was likely folliculitis with prurigo.  In a November 2008 VA treatment record, VA examiners, having attempted treatment, diagnosed pruritus (itching) NOS.  

Subsequent VA treatment records indicate extensive testing to find the possible cause of the Veteran's pruritus NOS.  In February 2009, the VA examiners noted that the Veteran did not have any skin lesions, but still itched.  In April 2009, VA examiners stated that the Veteran had no rash and, therefore, believed that the itch was caused internally.  In a November 2009 VA treatment record, the VA examiners noted again that the Veteran had pruritus NOS, but no skin disorders.   From this evidence, the Board accepts the medical findings of the VA examiners that the Veteran's current pruritus disorder, experienced during the pendency of this appeal, is not a skin disorder, but a pruritus disorder.  Accordingly, a grant of service connection for a skin disability, specifically a rash, is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for a rash disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder claimed as rash is denied. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


